S. Samuel Di Falco, S.
In this proceeding to compel payment of the exemption to which the widower is entitled under section 200 of the Surrogate’s Court Act, all questions of fact are conceded. The decedent’s will executed in 1954 gives to the husband the sum of $50,000 in addition to certain household furniture. The husband executed and acknowledged a waiver in accordance with section 18 of the Decedent Estate Law. This instrument says: ‘ ‘ and I hereby waive any and all rights to or in my said wife’s property which, apart from said will, I will have under the law as her surviving husband.”
It is the contention of the petitioning husband that said agreement applies only to his right of election and does not waive *809his right to the sum of $1,000 under section 200 of the Surrogate’s Court Act.
An examination of the language contained in the instrument executed and acknowledged by the husband discloses that the waiver contained therein is sufficiently broad to cover any rights which he may have had under subdivision 4 of section 200 of the Surrogate’s Court Act. (Matter of Bloomingdale, 142 N. Y. S. 2d 781; Matter of Driscoll, 12 Misc 2d 427.) Accordingly, this application to compel payment of $1,000 to petitioner pursuant to section 200 of the Surrogate’s Court Act is denied.
Submit order on notice.